DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Drawings
The drawings are objected to because:  The label of unit 311 in Figure 3B is different from the label for the same unit 311 in Figure 3A. Please fix.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Please modify the first sentence of paragraph [0033] as follows: “…may also obtain real-time traffic information from a traffic   
Appropriate correction is required.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities.  The last clause of each is ambiguous and hard to understand: “…a difference between the average total drive time and the time interval corresponding to one of the one or more average positions that a target ADV is located at are utilized to estimate an amount of time left to complete the route.”  
The above section is interpreted during patent prosecution as “…a difference between the average total drive time and whatever time interval the target ADV has now just reached is utilized to estimate an amount of time left to complete the route.”
Claim 2 has the two phrases “…a drive with a slowest drive time…” and “…a drive with a fastest drive time…”.  These should be replaced by “…a drive with the slowest drive time…” and “…a drive with the fastest drive time…”
Claims 9 and 16 should be corrected the same way as for claim 2. 
Claim 3 should have the phrase: ”…the slowest…and the fastest drive time is ignored…” replaced by “…the slowest…and the fastest drive time are ignored…”  Also, “…if they deviate from remaining drives…” should be replaced by “…if they deviate from the remaining drives…”
Claims 10 and 17 should be corrected the same way as for claim 3. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Determining Time to Traverse Road Sections based on Mapping Discrete GPS Vehicle Data to Continuous Flows”, J. Miller et al. (NPL-Miller) in light of (Discussion on Stack Overflow, Jan 16, 2016, NPL-Stack).
As for claim 1, Miller teaches a method for [driving] a vehicle with estimated time of arrival, comprising: [driving] [a] [driving] vehicle (ADV) on a route for a plurality of drives (See title; Miller does not discuss the driving of an autonomous vehicle, but the problem of estimating the time of arrival is the same whether the car is driven autonomously or by a human; “plurality of drives” is because multiple vehicles have been used for the trajectory); 
for each drive of the plurality of drives, recording, at one or more time intervals, recording a position of the ADV along the route, resulting in one or more recorded positions, each indicating the position of the ADV on the route at a corresponding time interval; ("Drivers for this study drove from before the start of the test roadway section past the end of the test roadway section, measuring the time to travel from the start to the finish of the test roadway section. The vehicle-tracking devices report speed and location every 10 seconds." [abstract])
and determining, based on the plurality of drives, an average total drive time to complete the route, “ “The average amount of time to traverse this roadway section based on the 22 probe vehicles was 148 seconds, or 2 minutes 28 seconds.” 
NPL-Miller does not specifically mention determining one or more average positions of the ADV corresponding to each time interval, based on the one or more recorded positions; but taking the average of a set of data points is known in any art involving statistics and it would be obvious for one of ordinary skill in the art at the time of the application to do so. The motivation would be to generate useful statistical information from the data set collected. 
Neither does NPL-Miller specifically mention calculating the remainder of the time left in a trip according to the elapsed time, but this also is known in the art, as demonstrated by the discussion and answers in NPL-Stack. (See the 4th and the 6th comment to the first thread in NPL-Stack.) It would be obvious to one of ordinary skill in the art at the time of the application to carry out such mathematics. The motivation would be to in fact calculate the expected time remaining in the trip. 
As for claim 7, neither NPL-Miller nor NPL-Stack specifically mention speeding up by stepping on the gas if the vehicle is behind schedule, but this is a typical response of any driver when attempting to reach a destination if one is behind schedule. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller and NPL-Stack as applied to claim 1 above, and further in view of “Truncated Mean” (Wikipedia entry, hence NPL –Wikipedia-TMean).
removing a drive with a slowest drive time and a drive with a fastest drive time from consideration in determining the one or more average positions and determining the average total drive time, but this technique is known in statistics as a “truncated mean” (“A truncated mean or trimmed mean…. involves the calculation of the mean after discarding given parts of a probability distribution at the high and low end, and typically discarding an equal amount of both. This number of points to be discarded is usually given as a percentage of the total number of points, but may also be given as a fixed number of points.” (NPL-Wikipedia-TMean)).
It would have been obvious to one of ordinary skill in the art at the time of the application to have trimmed the data since it is less sensitive to outliers but will still give a reasonable estimate of the central tendency or mean, as mentioned in NPL-Wikipedia-TMean. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller and NPL-Stack as modified by NPL-Wikipedia-TMean as applied to claim 2 above, and further in view of “Data Reduction and Error Analysis for the Physical Sciences” P. Bevington (NPL-Bevington).
As for claim 3 neither NPL-Miller nor NPL-stack mention wherein the drive with the slowest drive time and the drive with the fastest drive time is ignored only if they deviate from remaining drives of the plurality of drives by a threshold deviation amount. NPL-Wikipedia-TMean does not go into sufficient detail.  However, this is a technique extremely well known in the physical sciences, where the variance in data is assumed to take the shape of a Gaussian and any data falling within the “tails” are clipped off for some value of sigma, a.k.a. they deviate from remaining drives of the plurality of drives by a threshold deviation amount. (An example is given in NPL-Bevington pg. 58, where a data point is calculated as being 4 standard deviations away from the mean and is dropped from the set.) 
 	It would have been obvious to one of ordinary skill in the art at the time of the application to have used the analysis of NPL-Bevington to handle the data collection of NPL-Miller, as modified by NPL-. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller and NPL-Stack as applied to claim 1 above, and further in view of “Navigation – How to show ETA, distance remaining etc.” (NPL-Prius).
As for claim 4, neither NPL-Miller nor NPL-Stack specifically mention wherein the amount of time left to complete the route is displayed. However, NPL-Prius teaches wherein the amount of time left to complete the route is indicated on a display. ("If you're under Route Guidance, at the bottom of the screen, next to the info button (the "i" with a circle around it), there's a bar to the left. If it's showing the current street name, press the "i" to change it to show the navigation information.  Once it does, press the bar to the left of the "i" to toggle between arrival time and estimated travel time. I think distance is shown on both???" (Answer to question asked about how to turn on the different modes of route guidance.))
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ETA display of NPL-Prius together with the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to make the data easily accessible to anyone looking at the screen. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller and NPL-Stack as applied to claim 1 above, and further in view of “Maps v9.19 Introduces New "Driving Mode' With Traffic Updates And ETAs, Audio Toggle For Navigation, And Timeline Settings [APK Download + Teardown]” (NPL-Toombs).
As for claim 5, neither NPL-Miller nor NPL-Stack teach wherein the amount of time left is indicated audibly, but NPL-Toombes teaches wherein the amount of time left to complete the route is indicated through a speaker (mentions a Driving mode which "gives traffic updates and ETAs as you travel." (pg. 2) Also, in the Navigation Settings, one of the possibilities is "Play voice over Bluetooth." (see 2nd image in article).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the vocal ETA display of NPL-Toombs together with the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to make the data available to anyone in the vehicle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller, as modified by NPL-Stack as applied to claim 1 above, and further in view of NPL-Nio.
As for claim 6, neither NPL-Miller nor NPL-Stack specifically teach where the path that the vehicle covers is a loop.  However, NPL-Nio teaches specifically wherein the route is a loop that ends where the route begins. (See video, minutes 3.16-4.22. This demonstrates an autonomous vehicle on a route that ends where the route begins.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the looping route of NPL-Toombs together with the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to gather as much data as quickly as possible, if only one vehicle is available.

Claims 8, 11, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller in light of US Pub. 2016/0033289 (Tuukkanen et al., hence Tuukkanen) and in light of NPL-Stack.
As for claim 8, Miller teaches: [driving] [a] [driving] vehicle (ADV) on a route for a plurality of drives (See title; Miller does not discuss the driving of an autonomous vehicle, but the problem of ; 
for each drive of the plurality of drives, recording, at one or more time intervals, recording a position of the ADV along the route, resulting in one or more recorded positions, each indicating the position of the ADV on the route at a corresponding time interval; ("Drivers for this study drove from before the start of the test roadway section past the end of the test roadway section, measuring the time to travel from the start to the finish of the test roadway section. The vehicle-tracking devices report speed and location every 10 seconds." [abstract])
and determining, based on the plurality of drives, an average total drive time to complete the route, “ “The average amount of time to traverse this roadway section based on the 22 probe vehicles was 148 seconds, or 2 minutes 28 seconds.” 
	NPL-Miller does not specifically teach that the instructions for the recording are stored on a non-transitory medium and executed by a processor. However, Tuukkanen teaches a non-transitory machine-readable medium (Fig. 10, ROM [1008]) having instructions stored therein, which when executed by a processor (Fig,10, processor [1002] cause the processor to perform operations ("The memory 1004, such as a random access memory (RAM) or any other dynamic storage device, stores information including processor instructions or calculating a final estimated time of arrival to at least one destination location…"[0078]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ROM memory and processor of Tuukkanen in order to implement the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to implement the method of NPL-Miller in an actual autonomous vehicle.
NPL-Miller, as modified by Tuukkanen, does not specifically mention determining one or more average positions of the ADV corresponding to each time interval, based on the one or more recorded positions; but taking the average of a set of data points is known in any art involving statistics and it would be obvious for one of ordinary skill in the art at the time of the application to do so. The motivation would be to generate useful statistical information from the data set collected. 
Neither does NPL-Miller specifically mention how to calculate the remainder of the time left in a trip according to the elapsed time.  Tuukkanen mentions displaying the remaining time but does not discuss how it is accomplished. However, this also is known in the art, as demonstrated by the discussion and answers in NPL-Stack. (See the 4th and the 6th comment to the first thread in NPL-Stack.) It would be obvious to one of ordinary skill in the art at the time of the application to carry out such mathematics. The motivation would be to in fact calculate the expected time remaining in the trip. 
As for claim 11, neither NPL-Miller nor NPL-Stack specifically mention wherein the amount of time left to complete the route is displayed. However, Tuukkanen teaches wherein the amount of time left to complete the route is indicated on a display ("...the presentation module 213 may cause, at least in part, a presentation of the time requirement to the at least one device associated with at least one vehicle, at least one other device associated with at least one user, or a combination thereof. The presentation of the time requirement includes, at least in part, at least one timer indicating an estimated time remaining, an elapsed time, or a combination thereof."[0054])
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the remaining ETA display of Tuukkanen together with the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to make the data easily accessible to anyone looking at the screen. 
 As for claim 14, neither NPL-Miller nor Tuukkanen nor NPL-Stack specifically mention speeding up by stepping on the gas if the vehicle is behind schedule, but this is a typical response of any driver when attempting to reach a destination if one is behind schedule. 
As for claim 15, NPL-Miller teaches [driving] [a] [driving] vehicle (ADV) on a route for a plurality of drives (See title; Miller does not discuss the driving of an autonomous vehicle, but the problem of estimating the time of arrival is the same whether the car is driven autonomously or by a human; “plurality of drives” is because multiple vehicles have been used for the trajectory); 
for each drive of the plurality of drives, recording, at one or more time intervals, recording a position of the ADV along the route, resulting in one or more recorded positions, each indicating the position of the ADV on the route at a corresponding time interval; ("Drivers for this study drove from before the start of the test roadway section past the end of the test roadway section, measuring the time to travel from the start to the finish of the test roadway section. The vehicle-tracking devices report speed and location every 10 seconds." [abstract])
and determining, based on the plurality of drives, an average total drive time to complete the route, “ “The average amount of time to traverse this roadway section based on the 22 probe vehicles was 148 seconds, or 2 minutes 28 seconds.” 
NPL-Miller does not specify the use of a processor and a memory to autonomously drive an autonomous vehicle for gathering data.  However, Tuukkanen teaches a data processing system, (Fig. 10, [1000]) comprising:  a processor and a memory coupled to the processor to store instructions, (Fig. 10, processor [1002], memory [1004] and [1006]) which when executed by the processor, cause the processor to perform operations, the operations including autonomously driving an autonomous driving vehicle (ADV) on a [route] ([0037] mentions at least one embodiment where the system is installed on an autonomous vehicle); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the data processing system of Tuukkanen with the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to implement the method of NPL-Miller on an autonomous vehicle.
determining one or more average positions of the ADV corresponding to each time interval, based on the one or more recorded positions; but taking the average of a set of data points is known in any art involving statistics and it would be obvious for one of ordinary skill in the art at the time of the application to do so. The motivation would be to generate useful statistical information from the data set collected. 
Neither does NPL-Miller specifically mention calculating the remainder of the time left in a trip according to the elapsed time, but this also is known in the art, as demonstrated by the discussion and answers in NPL-Stack. (See the 4th and the 6th comment to the first thread in NPL-Stack.) It would be obvious to one of ordinary skill in the art at the time of the application to carry out such mathematics. The motivation would be to in fact calculate the expected time remaining in the trip. 
As for claim 18, neither NPL-Miller nor NPL-Stack specifically mention wherein the amount of time left to complete the route is displayed. However, Tuukkanen teaches wherein the amount of time left to complete the route is indicated on a display ("...the presentation module 213 may cause, at least in part, a presentation of the time requirement to the at least one device associated with at least one vehicle, at least one other device associated with at least one user, or a combination thereof. The presentation of the time requirement includes, at least in part, at least one timer indicating an estimated time remaining, an elapsed time, or a combination thereof."[0054])
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the remaining ETA display of Tuukkanen together with the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to make the data easily accessible to anyone looking at the screen.
As for claim 20, neither NPL-Miller nor Tuukkanen nor NPL-Stack specifically mention speeding up by stepping on the gas if the vehicle is behind schedule, but this is a typical response of any driver when attempting to reach a destination if one is behind schedule. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller as modified by Tuukaanen and  by NPL-Stack as applied to claim 8 above, and further in view of NPL–Wikipedia-TMean.
As for claim 9, neither NPL-Miller nor Tuukkanen nor NPL-Stack mention removing a drive with a slowest drive time and a drive with a fastest drive time from consideration in determining the one or more average positions and determining the average total drive time, but this technique is known in statistics as a “truncated mean” (“A truncated mean or trimmed mean…. involves the calculation of the mean after discarding given parts of a probability distribution at the high and low end, and typically discarding an equal amount of both. This number of points to be discarded is usually given as a percentage of the total number of points, but may also be given as a fixed number of points.” (NPL-Wikipedia-TMean)).
It would have been obvious to one of ordinary skill in the art at the time of the application to have trimmed the data since it is less sensitive to outliers but will still give a reasonable estimate of the central tendency or mean, as mentioned in NPL-Wikipedia-TMean. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller as modified by Tuukaanen and  by NPL-Stack and by NPL-Wikipedia-TMean as applied to claim 9 above, and further in view of NPL-Bevington.
As for claim 10 neither NPL-Miller nor NPL-Stack mention wherein the drive with the slowest drive time and the drive with the fastest drive time is ignored only if they deviate from remaining drives of the plurality of drives by a threshold deviation amount. NPL-Wikipedia-TMean does not go into sufficient detail to be able to state that its definition clearly encompasses the above.  However, this is a technique extremely well known in the physical sciences, where the variance in data is assumed to take the shape of a Gaussian and any data falling within the “tails” are clipped off for some value of deviate from remaining drives of the plurality of drives by a threshold deviation amount. (An example is given in NPL-Bevington pg. 58, where a data point is calculated as being 4 standard deviations away from the mean and is dropped from the set.) 
 It would have been obvious to one of ordinary skill in the art at the time of the application to have used the analysis of NPL-Bevington to handle the data collection of NPL-Miller, as modified by Tuukkanen and by NPL-Stack and by NPL-Wikipedia-TMean.  The motivation would be to drop measured data corresponding most likely to errors while holding on to potentially useful data, as NPL-Bevington points out. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller and NPL-Stack as applied to claim 8 above, and further in view of NPL-Toombs.
As for claim 12, neither NPL-Miller nor NPL-Stack teach wherein the amount of time left is indicated audibly, but NPL-Toombes teaches wherein the amount of time left to complete the route is indicated through a speaker (mentions a Driving mode which "gives traffic updates and ETAs as you travel." (pg. 2) Also, in the Navigation Settings, one of the possibilities is "Play voice over Bluetooth." (see 2nd image in article).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the vocal ETA display of NPL-Toombs together with the method of NPL-Miller, as modified by NPL-Stack. The motivation would be to make the data available to anyone in the vehicle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller, as modified by Tuukkanen and by NPL-Stack as applied to claim 8 above, and further in view of NPL-Nio.
As for claim 13, neither NPL-Miller nor Tuukkanen nor NPL-Stack specifically teach where the path that the vehicle covers is a loop.  However, NPL-Nio teaches specifically wherein the route is a loop that ends where the route begins. (See video, minutes 3.16-4.22. This demonstrates an autonomous vehicle on a route that ends where the route begins.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the looping route of NPL-Toombs together with the method of NPL-Miller, as modified by Tuukkanen and by NPL-Stack. The motivation would be to gather as much data as quickly as possible, if only one vehicle were available.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller, as modified by Tuukkanen and by NPL-Stack as applied to claim 15 above, and further in view of NPL-Wikipedia-TMean).
As for claim 16, neither NPL-Miller nor Tuukkanen NPL-Stack removing a drive with a slowest drive time and a drive with a fastest drive time from consideration in determining the one or more average positions and determining the average total drive time, but this technique is known in statistics as a “truncated mean” (“A truncated mean or trimmed mean…. involves the calculation of the mean after discarding given parts of a probability distribution at the high and low end, and typically discarding an equal amount of both. This number of points to be discarded is usually given as a percentage of the total number of points, but may also be given as a fixed number of points.” (NPL-Wikipedia-TMean)).
It would have been obvious to one of ordinary skill in the art at the time of the application to have trimmed the data since it is less sensitive to outliers but will still give a reasonable estimate of the central tendency or mean, as mentioned in NPL-Wikipedia-TMean. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller and NPL-Stack as modified by NPL-Wikipedia-TMean as applied to claim 16 above, and further in view of NPL-Bevington.
wherein the drive with the slowest drive time and the drive with the fastest drive time is ignored only if they deviate from remaining drives of the plurality of drives by a threshold deviation amount. NPL-Wikipedia-TMean does not go into sufficient detail to be able to decide whether the above is included or not.  However, this is a technique extremely well known in the physical sciences, where the variance in data is assumed to take the shape of a Gaussian and any data falling within the “tails” are clipped off for some value of sigma, a.k.a. they deviate from remaining drives of the plurality of drives by a threshold deviation amount. (An example is given in NPL-Bevington pg. 58, where a data point is calculated as being 4 standard deviations away from the mean and is dropped from the set.) 
 	It would have been obvious to one of ordinary skill in the art at the time of the application to have used the analysis of NPL-Bevington to handle the data collection of NPL-Miller, as modified by Tuukkanen and by NPL-Stack and by NPL-Wikipedia-TMean.  The motivation would be to drop measured data corresponding most likely to errors while holding on to potentially useful data, as NPL-Bevington points out. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Miller, as modified by Tuukkanen and by  NPL-Stack as applied to claim 15 above, and further in view of NPL-Toombs.
As for claim 19, neither NPL-Miller nor NPL-Stack teach wherein the amount of time left is indicated audibly, but NPL-Toombes teaches wherein the amount of time left to complete the route is indicated through a speaker (mentions a Driving mode which "gives traffic updates and ETAs as you travel." (pg. 2) Also, in the Navigation Settings, one of the possibilities is "Play voice over Bluetooth." (see 2nd image in article).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the vocal ETA display of NPL-Toombs together with the method of NPL-Miller, as modified by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661